Citation Nr: 0708717	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  05-21 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia




THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a right ankle 
disability.  

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for low back strain.  

3.  Whether new and material evidence has been received to 
reopen the claim of service connection for residuals of a 
fracture of the right femur with involvement of the right 
hip.  

4.  Entitlement to service connection for a claimed right 
knee disorder.  






REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

The veteran and his mother



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active duty from February 1974 to 
November 1979; he also had service in the Army Reserve.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  

The veteran offered testimony at the RO in a videoconference 
hearing before the undersigned Veterans Law Judge in 
September 2006, and a transcript of the hearing is of record.  





FINDINGS OF FACT

1.  The claims of service connection for right ankle, back 
and right hip disorders were originally denied by the RO in 
an unappealed rating decision in December 1983.  

2.  The denial of service connection for back disability was 
confirmed by the RO in an unappealed rating decision in 
September 1985 and later by a decision of the Board in June 
1991.  

3.  The denial of service connection for a right hip disorder 
was confirmed by the RO in unappealed rating decisions in 
September 1985 and February 2000 and by the Board in June 
1991.  

4.  The evidence received subsequent to the December 1983 RO 
decision is either cumulative or does not raise a reasonable 
possibility of substantiating the claim for service 
connection for a right ankle disorder.  

5.  The evidence received subsequent to the June 1991 Board 
decision is either cumulative or does not raise a reasonable 
possibility of substantiating the claim for service 
connection for low back strain.  

6.  The evidence received subsequent to the February 2000 RO 
decision is either cumulative or does not raise a reasonable 
possibility of substantiating the claim for service 
connection for residuals of a fracture of the right femur 
with involvement of the right hip.  

7.  The veteran is not show to have a current right knee 
disability due to any event or incident of his period of 
active service.  




CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen the claim of service connection for a right ankle 
disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1103 (2006).  

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for low back strain.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 
20.1100 (2006).  

3.  New and material evidence has not been submitted to 
reopen the claim of service connection for residuals of a 
fracture of the right femur with involvement of the right 
hip.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1103 (2006).  

4.  The veteran does not have a right knee disability due to 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  The regulations implementing VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issues decided herein.  

With respect to the matter of the submission of new and 
material evidence, although VA's duty to assist is 
circumscribed, the notice provisions of VCAA are 
applicable.  

The United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a), as amended by 
VCAA, and 38 C.F.R. § 3.159(b), as amended, which pertain 
to VA's duty to notify a claimant who had submitted a 
complete or substantially complete application, apply to 
those claimants who seek to reopen a claim by submitting 
new and material evidence pursuant to 38 U.S.C.A. § 5108.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In November 2004, the RO sent the veteran a letter, with a 
copy to his representative, in which he was informed of the 
requirements needed to reopen a claim based on new and 
material evidence and the requirements needed to substantiate 
a claim for service connection.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  

The letter explained that VA would make reasonable efforts to 
help him get additional evidence but that she was responsible 
for providing sufficient information to VA to identify the 
custodian of any records.  Private medical records were added 
to the claims file after the letter was mailed.  

In the above-noted letter, the veteran was also advised to 
submit additional evidence to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his or her possession that pertains 
to a claim.  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if new 
and material evidence was found and the reopened claim was 
granted or if the claim for service connection for knee 
disability was granted.  

However, since the veteran's attempt to reopen claims of 
service connection for right ankle disability, low back 
strain, and residuals of a fracture of the right femur with 
involvement of the right hip, as well as his claim for right 
knee disability, are being denied, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA also requires 
VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

However, VA's duty to assist the veteran in the 
development of each claim that involve new and material 
evidence is not triggered unless and until the claim is 
reopened.  See 38 U.S.C.A. § 5103A.  

Although no nexus opinion has been obtained with respect 
to the issue of service connection for right knee 
disability, none is needed.  Such development is to be 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical 
evidence to decide the claim, but contains competent 
evidence of diagnosed disability or symptoms of 
disability; establishes that the veteran experienced an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period; and 
indicates that the claimed disability may be associated 
with the in-service event, injury, or disease, or with 
another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  

Because not all of these conditions have been met, as will 
be discussed hereinbelow, a VA examination is not 
necessary with regard to the issues on appeal.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims, including at 
his September 2006 videoconference hearing.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law And Regulations

In general, unappealed rating and Board decisions are 
final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  A final decision cannot be 
reopened unless new and material evidence is presented.  
Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  

"If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, [VA] 
shall reopen the claim and review the former disposition 
of the claim."  See Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 
200 (1994).  

There has been a regulatory change with respect to new and 
material evidence, which applies prospectively to all 
claims made on or after August 29, 2001.  See 38 C.F.R. § 
3.156(a).  

Because the veteran filed his request to reopen his claim 
after August 2001, the current version of the law is 
applicable in this case.  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2006).  

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).  The occurrence of symptoms, in the absence 
of an increase in the underlying severity, does not 
constitute aggravation of the disability.  Davis v. Principi, 
276 F.3d 1341, 1345 (Fed. Cir. 2002).  


New And Material Evidence Claims

The issues of service connection for right ankle disorder, 
low back strain and the residuals of a fracture of the right 
femur with involvement of the right hip were denied by the RO 
in an unappealed rating decision in December 1983 because the 
right lower extremity disabilities preexisted service and 
were not aggravated thereby and because the back disability 
was not due to service.  

A September 1985 unappealed rating decision denied reopening 
of the claims of service connection for low back strain and 
right hip disorder on the basis that new and material 
evidence had not been submitted.  

A June 1991 Board decision denied reopening of the claims of 
service connection for a back disorder and a right hip 
disorder because new and material evidence had not been 
received on either issue.  

A February 2000 rating decision denied reopening of the claim 
of service connection for right hip disorder because new and 
material evidence had not been submitted.  


Right Ankle

Previously Considered Evidence

The evidence on file at the time of the December 1983 
rating decision consisted of the veteran's service medical 
records and a November 1983 Medical Affidavit.  



Evidence Received Since December 1983

The evidence received since December 1983 consists of 
private medical evidence beginning in July 1966, VA 
examinations and treatment records beginning in June 1989, 
testimony at a videoconference hearing in September 2006, 
and written statements by and on behalf of the veteran.  


Analysis

In order for the veteran's claim to be reopened, new and 
material evidence must be of record.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  The Board observes that there must be new 
and material evidence as to any aspect of the veteran's claim 
that was lacking at the time of the last final denial in 
order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  

Consequently, there would need to be evidence that the 
veteran currently has a preexisting right ankle disability 
that was aggravated by service.  

The veteran's service medical records reveal that he 
injured his right femur and ankle in July 1966, several 
years prior to service, when he was hit by a car while 
riding his bicycle, resulting in a comminuted fracture of 
the right distal tibia and fibula.  

However, the x-ray studies of the right ankle in August 
1966 showed that the factures of the tibia and fibula were 
united.  Additionally, there were no complaints or 
findings of right ankle disability either during service, 
including on separation examination in October 1979, or 
after discharge.  

In fact, the only post-service reference to an ankle 
disability was in August 2004, when the veteran injured 
his left ankle and right foot at work, resulting in a chip 
fracture of the lateral malleolus of the left ankle.  

As the evidence received after December 1983 does not 
include any evidence of right ankle disability, the 
veteran's attempt to reopen his claim for service 
connection for right ankle disability must be denied.  


Low Bank 

Previously Considered Evidence

The evidence on file at the time of the June 1991 Board 
decision consisted of the veteran's service medical 
records, private medical records dated from June 1970 to 
April 1985, and VA records from June 1989 to August 1990.  


Evidence Received Since June 1991

The evidence received since June 1991 consists of private 
medical evidence beginning in July 1966, VA examinations 
and treatment records beginning in June 1989, testimony at 
a videoconference hearing in September 2006, and written 
statements by and on behalf of the veteran.  


Analysis

The evidence on file at the time of the June 1991 Board 
decision reveals that the veteran complained of having low 
back and neck pain in December 1976 when muscle strain was 
diagnosed.  He complained in May 1977 of recurrent back 
pain and of back and neck pain in April 1978.  

There were no complaints of back disability on his October 
1979 discharge medical history report, and his spine was 
noted to be normal on physical examination in October 
1979.  

According to a December 1981 statement from A.N.S., M.D., 
the veteran said that he had injured his back in service 
when he was hit be shrapnel.  Dr. S. concluded that the 
veteran probably had chronic low back syndrome.  

The veteran's complaints on a November 1983 Medical 
Affidavit included lower back pain, and acute 
sprain/strain of the lumbar spine complicated by 
dextroscoliosis was diagnosed.  

The diagnosis on VA evaluation in August 1990 was that of 
chronic low back strain.  

However, the evidence received by VA after June 1991 does 
not contain any complaints or findings of low back 
disability.  As such, new and material evidence cannot be 
found to have been received that would raise a reasonable 
possibility of substantiating a claim for service 
connection for low back disability.  38 C.F.R. § 3.156.  


Right Femur and Hip 

Previously Considered Evidence

The evidence on file at the time of the February 2000 
rating decision consisted of the veteran's service medical 
records, private medical records dated from June 1970 to 
April 1985, and VA records from June 1989 to August 1990.  


Evidence Received Since February 2000

The evidence received since February 2000 consists of 
private medical evidence beginning in July 1966, VA 
examinations and treatment records beginning in June 1989, 
testimony at a videoconference hearing in September 2006, 
and written statements by and on behalf of the veteran.  



Analysis

The issue of service connection for residuals of a fracture 
of the right femur with involvement of the right hip was 
originally denied by VA in December 1983 because there was no 
evidence of aggravation of the preexisting condition during 
service, and this denial was confirmed by the Board in its 
June 1991 decision and by the RO in a February 2000 
unappealed rating decision.  

The private medical records dated in 1966 reveal that the 
veteran was hospitalized for injuries to the right lower 
extremity after being hit by a car.  He incurred a fracture 
of the upper third of the right femur, for which he underwent 
open reduction and internal fixation.  

The veteran's service medical records reveal that he 
complained of hip pain from his preservice accident in March 
1974; x-ray studies of the hip showed a well-healed fracture.  
He was given limited physical profiles during service 
restricting him from running, and sometimes from marching, 
very far.  It was noted that his right leg was one inch 
shorter than his left leg.  

The veteran underwent removal of the internal fixation device 
of the right hip, consisting of a Smith-Peterson nail, plate 
and screws, because the tip of the nail was protruding 
through the neck.  

Significantly, it was noted that x-ray studies of the right 
hip showed a well-healed old fracture of the subtrochanteric 
area.  

The April 1985 records from Good Samaritan Hospital reveal 
that the veteran had stepped in a hole and injured his right 
hip; x-ray studies showed a well-healed fracture of the right 
hip.  Traumatic arthritis was diagnosed.  Severe post-
traumatic degenerative arthritis of the right hip was 
diagnosed on VA examination in August 1990.  

The evidence received by VA after February 2000 includes 
private x-ray findings dated in August 1966 that the 
veteran's right femur was united in excellent alignment.  In 
fact, the medical evidence on file dated after February 2000 
involves other disabilities and does not include complaints 
or findings involving the right femur or right hip.  

As no new and material evidence showing service aggravation 
of a preexisting right femur disability with right hip 
involvement has been received, the Board finds that the 
veteran's claim of service connection for residuals of a 
fracture of the right femur with involvement of the right hip 
may not be reopened.  


Service Connection Claim

Analysis

Although the veteran injured his right lower extremity prior 
to service, there is no medical evidence either before or 
during service involving a right knee disorder, including on 
separation medical history and any examination reports in 
October 1979.  

The veteran's service medical records in this regard do not 
reveal any complaints or findings of a right knee injury or 
disorder, including on examination in February 1993.  

The Board notes that the veteran's postservice medical 
records also do not reveal any right knee disability.  It was 
specifically noted on VA examination in August 1990 that the 
veteran said that he did not have any right knee problem, and 
the diagnoses included that of normal right knee.  

When seen by a private physician in August 2004 after an 
injury at work to his legs, the veteran did not voice any 
complaints or manifest any finding involving either of  his 
knees.  

Consequently, because all of the factors needed to warrant 
service connection for knee disability have not been shown, 
service connection is not warranted for right a knee 
disability.  


Conclusion

Despite the September 2006 hearing testimony from the veteran 
and his mother and the written assertions in support of his 
claims, such statements are not competent evidence to 
establish the etiology of a disability.  

The medical diagnosis and causation involve questions that 
are beyond the range of common experience and common 
knowledge and require the special knowledge and experience of 
a trained physician.  

A layperson is not competent to make a determination that a 
particular disability was caused or aggravated by service.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  

Moreover, the benefit of the doubt doctrine is not applicable 
to the new and material issues in this case since the veteran 
has not fulfilled his threshold burden of submitting new and 
material evidence to reopen the finally disallowed claims of 
entitlement to service connection for a right ankle 
disability, low back strain, and residuals of a fracture of 
the right femur with involvement of the right hip.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).  

Because the preponderance of the evidence is against the 
veteran's claim for service connection for a right knee 
disability, the doctrine of reasonable doubt is also not for 
application with respect to that issue.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  






ORDER

As new and material evidence sufficient to reopen the claims 
of service connection for right ankle disability, low back 
strain and the residuals of a fracture of the right femur 
with involvement of the right hip not having been submitted 
has not been submitted, the appeal to this extent is denied.  

Service connection for a right knee disorder is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


